clarkeukcontractfinal_image1.jpg [clarkeukcontractfinal_image1.jpg]




Private & Confidential


Contract of Employment Mike Clarke
Delphi Technologies plc





























































clarkeukcontractfinal_image1.jpg [clarkeukcontractfinal_image1.jpg]



--------------------------------------------------------------------------------


clarkeukcontractfinal_image1.jpg [clarkeukcontractfinal_image1.jpg]








Private & Confidential                                December 6, 2017
Mike Clarke
[ADDRESS]




Dear Mike,


Contract of Employment


We are pleased to confirm your change of role to Chief Human Resources Officer,
reporting to the Chief Executive Officer & President. Your start date will be
January 1, 2018 and your annual compensation package will be:
Annual Base Salary             £384,560
Annual Incentive Target % of         60% (of Annual Base Salary)
Annual Long-Term Incentive Target    $500,000 USD


We believe that you have a significant contribution to make to this role and
look forward to receiving your written acceptance of this amendment.


The benefits associated with this offer are detailed in the enclosed Contract of
Employment and Appendix, should you have any further questions please do not
hesitate to contact us.


To accept this Contract of Employment, please sign this document and return to
Alice Herring.


Congratulations on your new role and we wish you every success for the future.


Yours sincerely,




/s/ Liam Butterworth


Liam Butterworth
Chief Executive Officer    & President
Telephone: [PHONE NUMBER]
Email:    [EMAIL ADDRESS]


















Page 2 of 2     



--------------------------------------------------------------------------------

clarkeukcontractfinal_image1.jpg [clarkeukcontractfinal_image1.jpg]




Contract of Employment
These are the terms and conditions of employment that apply to you.


1
Employer

Your employer is Delphi Powertrain Systems Management Limited and the registered
office is 1 Park Row, Leeds, North Yorkshire, LS1 5AB.
2
Employee

2.1
Mike Clarke of [ADDRESS]



3
Job Title

3.1
Your job title is Chief Human Resources Officer, Delphi Technologies plc. You
will also be an elected Officer of Delphi Technologies



4
Date of Commencement

4.1
Your employment shall commence on the date set out in Section 2 of the Appendix
("Commencement Date"). Your period of continuous employment (for statutory
employment rights purposes) commenced on the date set out in Section 3 of the
Appendix. No previous employment outside of the employer will be treated as
continuous with your employment by the Company.



5
Probationary Period



5.1    Not applicable.


6
Permission to work in the United Kingdom

6.1
Your employment is conditional upon you having the appropriate permission to
work in the United Kingdom by the Commencement Date. If you do not have that
permission by the Commencement Date, this Agreement will not take effect and the
Company will cease to owe any obligations to you under it. If, in the reasonable
opinion of the Company, you cease to have the appropriate permission to work in
the United Kingdom after the Commencement Date, this Agreement may be terminated
summarily.

6.2
You will co-operate with the Company in providing valid, original or copy
documents and information promptly when requested by the Company in connection
with this clause. You will update the Company promptly of any change in your
contact details, address and any significant change in your circumstances which
may impact your permission to work in the United Kingdom.

7
Duration of Employment and Termination

7.1
Your employment shall continue for an indefinite period and shall be terminable
on notice or otherwise as set out below. The period of notice to be given in
writing by either you or the Company to terminate your employment is set out in
Section 5 of the Appendix.



7.2
During any period of notice of termination served in accordance with this clause
(whether given by you or the Company), the Company shall be under no obligation
to assign any duties to you and shall be entitled to exclude you from its
premises (“Garden Leave Period”). During the Garden Leave, you will continue to
be bound by all other express and implied terms of this contract. You will also
remain entitled to receive your remuneration and other contractual benefits.





Page 3 of 3     



--------------------------------------------------------------------------------

clarkeukcontractfinal_image1.jpg [clarkeukcontractfinal_image1.jpg]




7.3
If either you or the Company is giving notice to terminate the employment, the
Company reserves the right to pay you in lieu of notice or part of notice rather
than asking you to work your notice period. Pay in lieu of notice will not be
paid where gross misconduct is the reason for termination of employment.
Holidays may only be taken during a notice period with the permission of the
relevant Director.



Payment in lieu of notice will be equal to the basic salary (as at the date of
termination) which you would have been entitled to receive under this contract
agreement during the notice period (or, if notice has already been given, during
the remainder of the notice period) less income tax and National Insurance
contributions. For the avoidance of doubt, the Payment in Lieu shall not include
any element in relation to:


(a)
Any bonus or commission payments that might otherwise have been due during the
period for which the Payment in Lieu is made;

(b)
Any payment in respect of benefits which the Employee would have been entitled
to receive during the period for which the Payment in Lieu is made; and

(c)
Any payment in respect of any holiday entitlement that would have accrued during
the period for which the Payment in Lieu is made.



7.1
Nothing in this clause shall preclude the Company from terminating your
employment without notice or a payment in lieu of notice in appropriate
circumstances, including (without limitation) serious/gross misconduct.



7.2
    Under agreed circumstances, employment may be terminated sooner by agreement
with yourself and the Company to waive part of the notice period. In these
circumstances no payment will be made for the un-worked portion of the notice
period.



8
Basic Salary

8.1
Your current basic salary and payment details are set out in Section 6 of the
Appendix.



8.2
Your salary/pay will be reviewed annually, although it will only be increased at
the discretion of the Company. There is no guarantee that it will be increased.



8.1
You authorise the Company to deduct from your basic salary/pay, and to set off
against any monies due to you under clause 8 (Expenses) or otherwise, any sum
due to the Company from you including, without any limitation, any overpayments
(including overpayments of holiday), loans or advances made to you by the
Company, sums authorised to be deducted under a prior agreement (such as under a
Salary Sacrifice Scheme or a study agreement) and the cost of repairing any
damage or loss to the Company’s property caused by you.



1
Incentive arrangements

1.1
In addition to your basic salary referred to in clause 8.1 above, you may be
entitled to participate in the Company's bonus scheme and other incentive
arrangements in place from time to time. If you are, it will be set out in
Section 7 and/or Section 8 of the Appendix and will be subject to the relevant
rules of any such schemes from time to time in force.

1.2
The terms and amount of any bonus will be decided from time to time by the Board
in its sole discretion. Any payment will not form part of your salary, and will
not be taken into account in calculating any benefits which are calculated by
reference to salary. In determining whether a bonus is to be paid, and if so the
size of that bonus, the Board may take into account such factors as it
considers, in its absolute discretion, to be appropriate, which may include
anticipated future



Page 4 of 4     



--------------------------------------------------------------------------------

clarkeukcontractfinal_image1.jpg [clarkeukcontractfinal_image1.jpg]




performance and/or past performance of you or the Company, although it has no
obligation to take any of these factors into account.
1.3
For the avoidance of doubt, bonus will not accrue, nor will you have any
legitimate expectation as to the size or form of the discretionary bonus, until
the Company pays it to you and any communication before a bonus is paid shall be
treated as indicative only. There are no circumstances whether in reliance on
express or implied terms or otherwise where you can require pay out of a
particular sum or payment in a particular form or claim compensation for loss of
such a bonus. You will not be eligible for a bonus if your employment has
terminated or you are under notice (given or received) at the time of payment.

1.4
It is agreed that, where the Company operates a bonus scheme for a particular
period, the Company will have a complete and unfettered discretion to alter,
amend or discontinue any bonus scheme at the end of that period, in respect of
any subsequent period and you will have no expectation of a continuation of the
previous bonus scheme.

1.5
In the case of any conflict between the terms of this Agreement and the terms of
any other scheme or arrangement the provisions of this Agreement shall prevail.

2
No right to compensation

Upon the termination of your employment, you will have no rights as a result of
this Agreement or any alleged breach of this Agreement to any compensation under
or in respect of any share options or long-term incentive plans in which you may
participate or have received grants or allocations at or before the date the
employment terminates. Any rights which you may have under such schemes will be
exclusively governed by the rules of such schemes.
3
Expenses

3.1
You will be reimbursed for all reasonable out of pocket expenses in accordance
with any costs incurred through your role as agreed with your line manager.



4
Place of Work

4.1
Your normal place of work is set out in Section 9 of the Appendix. However, you
may be required to work at other sites or travel throughout the United Kingdom
and overseas and stay away as necessary for the proper performance of your
duties or as reasonably requested by the Company.



5
Overseas Work



You may be required to travel overseas on a frequent basis as part of your role
in order to fulfil your contractual duties.


6
Working Hours

You have no normal working hours but are required to work during normal business
hours and such other hours as may be reasonably necessary for the proper
performance of your duties for the Group. You agree that the duration of your
working time is not measured or pre-determined. You acknowledge that for
statutory sick pay puposes, your qualifying days are Monday to Friday.


7
Holidays

7.1
You are entitled to the number of days' paid holiday in each period of 12 months
from 1 January – 31 December each year (the “Holiday Year”) as set out in
Section 12 of the Appendix. You may be required to work public holidays to
support business needs.





Page 5 of 5     



--------------------------------------------------------------------------------

clarkeukcontractfinal_image1.jpg [clarkeukcontractfinal_image1.jpg]




7.2
The Company may specify when some holiday must be taken (such as any closures).
You will be given notice of any such obligatory holiday dates as soon as
possible. Other holiday must be agreed in advance with your line manager. For
holidays of 1 week or more, you should give at least 4 weeks’ notice. For
holidays of less than 1 week you should give at least 1 weeks’ notice, wherever
possible.



7.3
If you do not take all your holiday entitlement in the relevant Holiday Year you
are not entitled to receive payment for this. You may not usually carry forward
any unused holiday entitlement in to the following Holiday Year; this would need
to be agreed by the relevant Director.



7.4
In the years of commencement and termination of employment, your basic holiday
entitlement will be calculated pro rata to the number of months worked in that
year. If on termination of employment you have any unused holiday entitlement,
the Company may either make a payment in lieu or require you to take it during
any notice period. If you have exceeded your basic holiday entitlement you will
be required to repay the excess holiday pay to the Company. This sum may be
deducted from any monies due to you on termination of your employment.



12.5
Your holiday will be paid at basic rate. If you receive any overtime, this will
be reconsolidated in January each year and the difference will be paid to you at
this time.



8
Sickness and other absence

8.1
On your first working day of absence, you must inform the Company of your
absence by telephone prior to your normal start time, in accordance with the
Attendance Policy. Any unauthorised absence must be properly explained. If
absent because of illness you are required to give details of the nature of the
illness and any indication that can then be given of your anticipated length of
absence. If your absence is due to bereavement, or to attend medical
appointments, guidance on this is contained in the Attendance Policy.



8.2
When any period of absence continues beyond seven calendar days you are required
to obtain a medical certificate and to forward this to the Human Resources
Department. If illness continues after expiry of the first certificate further
certificates must be obtained as necessary to cover the whole period of absence
and forwarded to the Company on each occasion.



8.3
Your entitlement to sick pay (which is payable at the discretion of the Company
and subject to your compliance with the above notification provisions) including
statutory sick pay is shown in Section 13 of the Appendix.



8.4
Your level of sickness absence will be monitored by the Company. Continued and
excessive absence may result in Formal Attendance actions against you.



9
Health and wellbeing

9.1
You are entitled to meet with our Occupational Health Doctor at any time during
your employment. The company may also request you meet with Occupational Health
after prolonged absence or if they feel your wellbeing is at stake. All
referrals are confidential and reports to Management are held in the strictest
of confidence with your approval.



10
Drug and Alcohol Testing

10.1
At any time during your employment the Company may require you to undergo a
drug/alcohol test in accordance with the terms of the Company’s non-contractual
drug and alcohol policy from time to time. If you are found to be under the
influence of drugs and/or alcohol, it could be a disciplinary matter. In
appropriate circumstances, it could be considered as gross misconduct, the
penalty for which is summary dismissal.



Page 6 of 6     



--------------------------------------------------------------------------------

clarkeukcontractfinal_image1.jpg [clarkeukcontractfinal_image1.jpg]






11
Car Allowance/Company Car

11.1
If appropriate, and in order to assist you in the performance of your duties,
under this contract or as a benefit of the role, (subject to you remaining
legally qualified and fit to drive), the Company may provide you with a Company
car cash allowance. If you are entitled to a car allowance, this will be set out
in Section 14 of the Appendix.



11.2
The car allowance is provided to cover all business travel eventualities with
respect to travel by vehicle. Employees in receipt of a car allowance must
ensure their car is insured for business travel. The Company Car Policy (which
does not form part of the terms of this Agreement) can provide further
information.



12
Pension and Insurance Benefits

12.1
Delphi operates a Group Personal Pension Plan as detailed in Section 15 of the
Appendix. Delphi will comply with legislative requirements and all employees
will be automatically enrolled into the Group Personal Pension Plan. Employees
will only be able to leave the Plan through opting out direct to the Pension
Provider.



13
Normal Retirement Age

13.1
There is no normal retirement age in line with current legislation, however some
insurance based benefits may cease to be offered after the age of 65, which may
vary from time to time.



14
Company Property

14.1
You acknowledge that all mobile phones, laptops and other computer equipment,
fuel cards, car keys, identity and access cards, books, notes, memoranda,
records, lists of customers, suppliers and employees, correspondence, documents,
computer and other discs and tapes, data listings, codes, designs and drawings,
confidential information and other documents and materials (whether made or
created by you or otherwise) relating to the business of the Company, any Group
company or any customer of the Company or Group Company and any copies,
summaries or adaptations of them as appropriate;

(a)
Shall be and remain the property of the Company or customer;

(b)
Shall not be removed from the Company’s premises or copied, except in the proper
performance of your duties; and

(c)
Shall be handed over to the Company on demand and in any event on the
termination of your employment.



15
Confidentiality/Post Employment Obligations

20.1
The Employee shall not, whether during the period of his employment by the
Company or at any time after its termination (howsoever arising) except in the
proper performance of his duties, or in pursuance of any obligation arising from
any statutory enactment or order of a competent court or tribunal or on the
request of the Board:

(a)
Directly or indirectly make use of or divulge or communicate to any person firm
company or organisation any Confidentiality Information which he has possessed
during the continuance of his employment with the Company or any Group Company;
or

(b)
Copy or reproduce in any form or by or on any media or device (or allow others
to copy or reproduce) documents, disks, tapes or other material containing or
referring to Confidential Information.



20.2
All documents (including copies), disks, tapes and other material (in whatsoever
medium) held by the Employee containing or referring to Confidential Information
or relating to the affairs and business of the Company or any Group Company (and
whether or not prepared by him or



Page 7 of 7     



--------------------------------------------------------------------------------

clarkeukcontractfinal_image1.jpg [clarkeukcontractfinal_image1.jpg]




supplied by the Company or any Group Company) shall be the property of the
Company or the relevant Group Company and shall be delivered by him to the
Company or the relevant Group Company upon the termination of his employment
(howsoever arising).


20.3    These restrictions shall not apply:
(a)    To Confidential Information which has come into the public domain;
(b)
To any disclosure or use of Confidential Information authorised by the Board or
required by law or in connection with the performance by the Employee of his
duties with the Company;

(c)
So as to prevent the Employee from using his own personal skill in any business
in which he may be lawfully engaged after the Employment is ended.



20.4
You shall not for a period of one year after the termination of your employment
whether alone or jointly with others, directly or indirectly:



(a)
Interfere with, canvas, solicit, or cause to be canvassed, solicited or
approached in respect of any services which are the same or similar to those
which have been provided by the Company at any time during the preceding 12
months of your employment, any person, persons or Company who at the date of
termination of your employment or during the period of one year prior to that
date, was to your knowledge a customer or client of the Company and with whom
you had dealings during the last twelve months of your employment.

(b)
Supply to or deal with in respect of any services which are the same as or
similar to those which have been provided by the Company at any time during the
last 12 months of your employment, any person, persons or Company who at the
date of termination of your employment or during the period on 1 year prior to
that date, was to your knowledge a customer or client of the Company and with
whom you had dealings during the last 12 months of your employment.

(c)
Offer to employ or endeavour to employ or entice away from the Company to join a
direct competitor or start up a competing venture, any person employed by Delphi
Powertrain Systems Management Limited during the period of 12 months prior to
your termination of employment and with whom you had personal dealings in the
normal course of your employment. This applies for a period of one year.

(d)
Be employed by or hold any material interest in any person, firm or company
which requires or might reasonably be thought by the company to require you to
disclose or make use of any confidential business information in order properly
to discharge your duties for the benefit of that person, firm or company and/or
to further his interest in such person, firm or company.



20.5
At any time after the your termination of employment you shall not represent
yourself or permit yourself to be held out by any person, firm or company as
being in any way connected with or interested in the Company.



20.6
Whilst employed by the Company, you must not develop any business within the
scope of services offered by Delphi Powertrain Systems Management Limited for
your own (or others) benefit outside your employment, or after your employment
has terminated for whatever reason. You accept that such business developed
during your time employed by the Company will be assigned to Delphi Powertrain
Systems Management Limited and that any gross profits made for a period of one
year following termination of employment must be paid to the Company.





Page 8 of 8     



--------------------------------------------------------------------------------

clarkeukcontractfinal_image1.jpg [clarkeukcontractfinal_image1.jpg]




20.7
The restrictions above apply to all the Company’s clients including Clients
which members of staff bring in to the business as a result of their employment
with the Company. They are clients of the Company and not of the individual
employee.



16
Intellectual Property

16.1
If the Employee in the course of the performance of his duties under this
Agreeement of Employment shall create, make or discover any Intellectual
Property or make any improvement upon a derivation from any existing work,
invention or design whether or not the Intellectual Property has, or is capable
of giving rise to, patents or rights equivalent to patents, registered design,
copyright, design right, or other like protection and whether alone or in
conjunction with any other employee or employees of the Company, or of any Group
Company, or other persons, he shall immediately disclose such Intellectual
Property to the Board and undertakes that at the Company's request and expense
he shall at any time during or after the termination of his employment do all
such acts and execute all such documents as may be necessary to vest all rights
in or relating to any such Intellectual Property in the name of the Company and
any Group Company to the intent that all such rights and any such invention,
design or improvement shall subject, in relation to patents, to any applicable
provisions of the Copyright Designs and Patent Act 1988, become the absolute
property of the Company or its nominee. Nothing contained in this clause shall
limit any statutory or other right of the Company or any Group Company in
relation to any such intellectual Property.



17
Other Employment

You will (unless prevented by ill health or injury) devote the whole of your
working time, attention and abilities during the employment to the business of
the Group and will not, without the prior written consent of the Board:
(a)
accept any other appointment, work for or be directly or indirectly engaged in
or concerned with the conduct of any other business, or prepare to do so; or

(b)
be directly or indirectly financially interested in any such business, although
this will not prevent you from holding or being interested in genuine
investments representing not more than three per cent of any class of shares or
securities in any company, whether or not listed or dealt in on any recognised
investment exchange.



18
Company Policy and Procedures

18.1
You agree to comply with the rules, policies and procedures of the Company,
although these do not form part of your contract of employment and are subject
to change. For the avoidance of doubt, the policies and procedures referred to
in this Agreement are non-contractual.



19
Grievance Procedure

19.1
Any grievance you may have relating to your employment should be in line with
the Company’s Grievance Policy which can be obtained from your line manager or
Human Resources. Should you need to raise a grievance, this should usually be
raised with your line manager in the first instance and formally inn writing to
your line manager or Human Resources if the issue cannot be resolved informally.
The terms of this policy do not form part of your contract of employment.



20
Disciplinary Procedure

20.1
The Company expects certain standards of conduct and performance from all
employees and where an employee’s standards do not meet the Company’s
expectations, or where they undertake misconduct, the Company will instigate the
Disciplinary Policy. This can be obtained from your line manager or Human
Resources. Any appeal should be in writing addressed to Human Resources. The
terms of this policy do not form part of your contract of employment.



Page 9 of 9     



--------------------------------------------------------------------------------

clarkeukcontractfinal_image1.jpg [clarkeukcontractfinal_image1.jpg]






21
Equal Opportunities

21.1
The Company is fully committed to the active promotion of equal opportunities in
its capacity as an employer and its provision of all its services to the
community as a whole.



22
Health and Safety

22.1
The Company takes Health and Safety very seriously and you must comply with this
at all times. Your obligations are set out in our company Health and Safety
Policy and supporting procedures and processes. It is the individual
responsibility of each employee to ensure the practical application of these in
the workplace to ensure that Delphi Powertrain Systems Management Limited is a
safe place to work.



23
IT Policy

23.1
You agree to comply with all aspects of the Company’s IT Policy which is subject
to change.



23.2
You agree that the Company to which you provide services may intercept and
monitor communications sent via any company communication systems or services of
the Company.



24
Collective Agreements

24.1
There are no collective agreements which directly affect the terms and
conditions of your employment.



25
Variation to standard and other terms and conditions

25.1
The Company reserves the right to make reasonable changes to these and any other
agreed terms and conditions of employment. Minor changes of detail (e.g. in
procedures) may be made from time to time and will be effected by a general
notice to employees.



26
Public interest disclosure

26.1
Nothing in this Agreement shall prevent you from making a protected disclosure
in good faith pursuant to the Public Interest Disclosure Act 1998.



27
Data Protection

27.1
You agree that personal data (other than sensitive personal data) as defined in
the Data Protection Act 1998, relating to you and your employment may be
processed by the Company to the extent that it is reasonably necessary in
connection with your employment or the business of the Company, in line with the
Data Protection Policy available from your line manager or Human Resources.



27.2
You agree that the Company may process sensitive personal data relating to you,
including medical details and details of gender, race and ethnic origin.
Personal data relating to gender, race and ethnic origin will be processed by
the Company only for the purpose of monitoring the Company’s Equality Policy.
You agree that the Company may disclose or transfer such sensitive personal data
to other persons if it is required or permitted by law to do so for the purpose
of monitoring the Company’s data.



27.3
Your consent to the transfer and disclosure of personal data as set out above
shall apply regardless of the country of residence of the person to whom the
data is to be transferred. Where the disclosure or transfer is to a person
resident outside the European Economic Area, the Company shall take reasonable
steps to ensure that your rights and freedom in relation to the processing of
the relevant personal data are adequately protected.





Page 10 of 10     



--------------------------------------------------------------------------------

clarkeukcontractfinal_image1.jpg [clarkeukcontractfinal_image1.jpg]




28
Choice of law

28.1
This Agreement and any dispute or claim arising out of or in connection with it
shall be governed and construed in accordance with English law.



28.2
All disputes or claims arising out of or relating to this Agreement shall be
subject to the exclusive jurisdiction of the English courts to which the parties
irrevocably submit.



29
Whole Agreement

29.1
This Agreement (including the Appendix) and the Company policies and procedures
sets out the entire agreement relating to your employment with the Company and
shall replace any previous agreements and arrangements relating to your
employment with the Company









Mike Clarke
Chief Human Resources Officer
Appendix to Employment Contract – January 1, 2018


The matters set out in this Appendix may only be amended by the issue of a new
Appendix signed by you and the Company.


1.    Job title


Chief Human Resources Officer reporting to the CEO & President


2.    Date of commencement of employment
January 1, 2018
3.    Date of commencement of continuous employment
June 1, 2015


4.    Probationary Period
NA
5.    Notice of termination
Your employment may be terminated at any time by either party giving not less
than 6 months' notice in writing
6.    Basic Salary/Pay
£384,560 per annum payable on the 19th of each month
7.    Discretionary Bonus


You are eligible to participate in the Company's annual incentive plan (AIP).
Your target annual incentive award will be 60% of your base salary and subject
always to the terms of Clause 9 of this Agreement, any actual annual incentive
payment will be determined taking into account to the terms of the AIP, in place
from time to time.
8.    Long Term Incentive Plan
You are eligible to participate in our Long-Term Incentive Plan (LTI).   LTI
awards are granted annually in February in the discretion of the Board of
Directors, and subject to such terms as the Board considers appropritate.
Typically an award may consist of 25% time-based restricted stock units (RSU)
which vest rateably over three years beginning on the one year anniversary of
the grant; and 75% Performance-based restricted stock units (PRSU’s) which vest
after a three-year performance period.
9.    Place of work
Angel Court, London EC2R 7BH
10.    Hours of work
See clause 14



Page 11 of 11     



--------------------------------------------------------------------------------

clarkeukcontractfinal_image1.jpg [clarkeukcontractfinal_image1.jpg]




11.    Overtime
Not applicable.
12.    Holidays


The holiday year runs from 1st January to 31st December. Your holiday
entitlement will be on a pro rata basis according to your contracted hours and
start date within a year. If you leave the Company part way through a year, your
holiday will be calculated up to your leave date.
Your holiday terms are as below:
•    27 Days holiday per annum
•    8 statutory bank holidays


For employees with long service the following will apply:


After 10 years’ service – 1 additional day holiday entitlement from the start of
the subsequent leave year




13.    Sickness


Length of service Duration of payment
0 – 5 years’ service 3 months following the month in which the illness occurs
5 – 9 years’ service 4 months following the month in which the illness occurs
9 – 12 years’ service 5 months following the month in which the illness occurs
12 – 15 years’ service 6 months following the month in which the illness occurs
15 – 17 years’ service 7 months following the month in which the illness occurs
17 – 19 years’ service 8 months following the month in which the illness occurs
19 – 22 years’ service 10 months following the month in which the illness occurs
22 – 23 years’ service 11 months following the month in which the illness occurs
23 years’ service 12 months following the month in which the illness occurs
And thereafter at the Director’s discretion. This is subject to adherence to
adherence to the absence procedure. This will be calculated on a rolling 12
month basis.
14.    Car/Car Allowance


You will maintain your current company provided vehicle until the current lease
ends or you fully relocate to the UK. At that time, you are entitled to a
monthly car allowance of £1,000 paid via payroll and subject to normal
deductions. This is non-pensionable and is not incorporated into your salary for
the purposes of annual salary reviews or bonus payments, if applicable.



Page 12 of 12     



--------------------------------------------------------------------------------

clarkeukcontractfinal_image1.jpg [clarkeukcontractfinal_image1.jpg]




15.    Other benefits




Pension: You are entitled to participate in the Group Personal Pension Plan
which the company will contribute to dependant on your contribution amount. You
will receive further information of this separately.


Life Assurance: If you are a member of the Defined Contribution Pension Plan,
you are entitled to four times basic salary death in service benefit. If you are
not in the scheme, you are not eligible for this benefit.


Voluntary Benefits:
The company offers a range of voluntary benefits which are not contractual and
may be changed from time to time; include the removal of the voluntary benefit,
according to the business needs.


 Private Medical Insurance: You are entitled to fully funded Private Medical
Insurance for yourself and eligible members of your family in a Company
nominated private health care scheme, subject to meeting conditions and
eligibility criteria imposed by the insurance provider and subject to the rules
of such schemes.


This is regarded as a taxable benefit by the Inland Revenue and you are required
to pay tax on the Company’s contributions.


Health Cash Plan: You are eligible for inclusion in our health cash plan further
details will be communicated to you.


Childcare Vouchers: Company offers Childcare Vouchers which can be deducted
direct through your salary. For further information on this benefit, please
contact a member of Human Resources.


Holiday Purchase: You are able to purchase up to 5 days holiday each year. This
can be purchased from the company ahead of the start of the holiday year and
will be communicated when this process is open for applications.


Relocation: You will covered under the Company’s relocation policy as your work
location moves from Luxembourg to the UK.


Tax Preparation Assistance: You will receive Company provided tax preparation
assistance for 2017 and 2018 in conjunction with your work location moving from
Luxembourg to the UK.


Tax Equalization: Your UK compensation will be tax-equalized to Luxembourg for
2018. No tax equalization will be provided beyond 2018.

You and the Company agree to appendix terms outlined above:






Signed:
/s/ Mike Clarke
Date:
12/11/17
 
Mike Clarke
 
 





On behalf of Delphi Powertrain Systems Management Limited






Page 13 of 13     



--------------------------------------------------------------------------------

clarkeukcontractfinal_image1.jpg [clarkeukcontractfinal_image1.jpg]




Signed:
/s/ Philip Napoli
Date:
12/6/17
 
Philip Napoli
Vice President Total Rewards
 
 

    


Signed:
/s/ Liam Butterworth
Date:
12/6/17
 
Liam Butterworth
Chief Executive Officer & President
 
 







Page 14 of 14     

